Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Labasque (US 20030172656 A1), hereinafter Labasque, in view of Correa (US 5103630 A), hereinafter Correa, and further in view of Croonenbrock (US 5051040 A), hereinafter Croonenbrock.

Regarding claim 1, Labasque discloses a combustion gas supply system, comprising: 
an air compressor that supplies compressed air (“fresh air slightly compressed by a fan 14” paragraph [0010]); 
a fuel supply device that supplies a fuel (“natural gas or syngas, via at least one line 6” paragraph [0008]); 
a combustor that generates a pressurized combustion gas by combusting the fuel supplied by the fuel supply device and the compressed air supplied by the air compressor (“a heat recovery boiler 1, comprising an upstream part incorporating a combustion system 2 (not shown in detail) and a downstream part with a flue 3 for removing the stream of flue gases 4 produced during operation of the boiler” paragraph [0007]); 
a gas supply and recovery section that supplies the pressurized combustion gas generated by the combustor to a recovery section with a pressure of the pressurized combustion gas maintained, and recovers, as a used gas, the pressurized combustion gas whose heat has been consumed with the pressure of the pressurized combustion gas maintained excluding pressure loss due to flow resistance in the heat consumption apparatus (“a downstream part with a flue 3 for removing the stream of flue gases 4 produced during operation of the boiler” paragraph [0007]); and 
a re-pressurizing compressor that supplementarily compresses a part of the used gas recovered by the gas supply and recovery section to compensate for the pressure loss and pressurize the part of the used gas to a same pressure as a pressure of the compressed air supplied by the air compressor, and supplies the part of the used gas to the compressed air supplied by the air compressor (“a line 15, for recycling the flue gases escaping from the flue 3 or tapped off upstream of the economizers in the boiler and slightly compressed by a fan 16. Optionally, the line 15 may run into the line 13” paragraph [0010]. There is a single pressure at 7 which both compressors lead to. If both compressors were not operating to the same pressure then there would be back flow through one or the other); and 
a second flow channel (See annotated figure) through which a remaining part of the used gas is discharged to an outside (The figure shows that a remaining part of the used gas is discharged at 4).

    PNG
    media_image1.png
    377
    792
    media_image1.png
    Greyscale

Labasque does not disclose: 
wherein the air compressor has a compression ratio of 2.9 to 20.7; or 
wherein the gas supply and recovery section supplies the pressurized combustion gas generated by the combustor to a heat consumption apparatus arranged outside of the gas supply and recovery section through a first flow channel connected with a discharge port of the combustor for the pressurized combustion gas.

However, Correa teaches wherein the air compressor has a compression ratio of 2.9 to 20.7 (“Compressor 204 compresses 2.86 lbs. per second of air supplied at atmospheric pressure at room temperature. The output of compressor 204 is at approximately 842° F. with the outputs of both compressors 200 and 204 at 20 atmospheres” column 6, line 50).

In view of Correa’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the air compressor has a compression ratio of 2.9 to 20.7 as is taught in Correa, in the combustion gas supply system disclosed by Labasque.
One would have been motivated to include wherein the air compressor has a compression ratio of 2.9 to 20.7 because Correa states “This invention relates to hydrocarbon fuel burning processes and, more particularly, to such processes which include methodology for reducing NOx combustion products” (column 1, line 8). Therefore, adjusting the combustion air pressure will reduce NOx.

Labasque, as modified by Correa, does not disclose wherein the gas supply and recovery section supplies the pressurized combustion gas generated by the combustor to a heat consumption apparatus arranged outside of the gas supply and recovery section through a first flow channel connected with a discharge port of the combustor for the pressurized combustion gas.

However, Croonenbrock teaches wherein the gas supply and recovery section (46) supplies the pressurized combustion gas generated by the combustor (41) to a heat consumption apparatus arranged outside of the gas supply and recovery section (56) through a first flow channel connected with a discharge port of the combustor for the pressurized combustion gas (Figure 3).

    PNG
    media_image2.png
    441
    649
    media_image2.png
    Greyscale

In view of Croonenbrock’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the gas supply and recovery section supplies the pressurized combustion gas generated by the combustor to a heat consumption apparatus arranged outside of the gas supply and recovery section through a first flow channel connected with a discharge port of the combustor for the pressurized combustion gas as is taught in Croonenbrock, in the combustion gas supply system disclosed by Labasque.
One would have been motivated to include wherein the gas supply and recovery section supplies the pressurized combustion gas generated by the combustor to a heat consumption apparatus arranged outside of the gas supply and recovery section through a first flow channel connected with a discharge port of the combustor for the pressurized combustion gas because Croonenbrock states “Such an arrangement of heat exchangers also makes it possible to make a large and/or small quantity of heat, both at a high temperature level, available for the generation of steam or as process heat, either alone or in combination with a withdrawal of heat downstream of the expansion turbine. The use of heat exchangers disposed upstream and/or downstream of an expansion turbine makes it possible to withdraw heat in a precise manner as a substitute for the direct utilization of heat in the combustion chamber” (column 3, line 31). Therefore, including the heat exchanger arrangement of Croonenbrock will permit the precise utilization of heat for steam or process heat.

Regarding claim 11, Labasque, as modified by Correa and Croonenbrock, discloses the combustion gas supply system according to claim 1, wherein the heat consumption apparatus includes a steam generator, a hot water generator, a thermic fluid heater, and air, heater, or a hot gas generator (“The boiler advantageously includes several exchangers, mainly convective exchangers, forming part of at least one heat-transfer fluid circuit 5 producing, as output, at least one hot working fluid, typically steam” paragraph [0007]).

Regarding claim 16, Labasque, as modified by Correa and Croonenbrock, disclose the combustion gas supply system according to claim 1, wherein the re-pressurizing compressor is provided with a third flow channel connected with the gas supply and recovery section and the combustor (See annotated figure of Labasque).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Labasque, in view of Correa, in view of Croonenbrock, and further in view of Asen (US 6237339 B1), hereinafter Asen.

Regarding claims 3 and 4, Labasque, as modified by Correa and Croonenbrock, discloses the combustion gas supply system according to claim 1.

Labasque, as modified by Correa and Croonenbrock, does not disclose: 
a cooler that cools the part of the used gas;  
a condensation separator that separates moisture condensed by the cooling, from the part of the used gas, wherein the re-pressurizing compressor supplementarily compresses the part of the used gas from which moisture has been removed by the condensation separator; or
further comprising a heat exchanger that causes the part of the used gas, before being cooled by the cooler, to exchange heat with the part of the used gas supplementarily compressed by the re-pressurizing compressor.

However, Asen teaches:
a cooler that cools the part of the used gas (“heat recovery unit 9 and condensed water is separated off as stream 21” column 4, line 32);  
a condensation separator that separates moisture condensed by the cooling (“heat recovery unit 9 and condensed water is separated off as stream 21” column 4, line 32), from the part of the used gas, wherein the re-pressurizing compressor supplementarily compresses the part of the used gas from which moisture has been removed by the condensation separator (“The rest of the cooled exhaust gas stream 24 is compressed in compressor 4” column 4, line 35); and
further comprising a heat exchanger that causes the part of the used gas, before being cooled by the cooler, to exchange heat with the part of the used gas supplementarily compressed by the re-pressurizing compressor (“stream 25 is further pre-heated in recuperator 7” column 4, line 36).

    PNG
    media_image3.png
    582
    854
    media_image3.png
    Greyscale

In view of Asen’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include: 
a cooler that cools the part of the used gas;  
a condensation separator that separates moisture condensed by the cooling, from the part of the used gas, wherein the re-pressurizing compressor supplementarily compresses the part of the used gas from which moisture has been removed by the condensation separator; 
further comprising a heat exchanger that causes the part of the used gas, before being cooled by the cooler, to exchange heat with the part of the used gas supplementarily compressed by the re-pressurizing compressor as is taught in Asen, in the combustion gas supply system disclosed by Labasque.
One would have been motivated to include: 
a cooler that cools the part of the used gas;  
a condensation separator that separates moisture condensed by the cooling, from the part of the used gas, wherein the re-pressurizing compressor supplementarily compresses the part of the used gas from which moisture has been removed by the condensation separator; 
further comprising a heat exchanger that causes the part of the used gas, before being cooled by the cooler, to exchange heat with the part of the used gas supplementarily compressed by the re-pressurizing compressor because Asen states “The main object of this invention was to arrive at a more efficient heat and power generating process” (column 2, line 5). Therefore, including a cooler, condensation separator and heat exchanger as taught by Asen will produce a more efficient heat generating process.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Labasque, in view of Correa, in view of Croonenbrock, and further in view of Vollerin (US 4030874 A), hereinafter Vollerin.

Regarding claim 5, Labasque, as modified by Correa and Croonenbrock, discloses the combustion gas supply system according to claim 1. 

Labasque, as modified by Correa and Croonenbrock, does not disclose a flow rate adjustment valve that adjusts a flow rate of the compressed air supplied by the air compressor, wherein a proportion of the compressed air supplied by the air compressor and the part of the used gas supplied by the re-pressurizing compressor is adjusted by using the flow rate adjustment valve.

However, Vollerin teaches a flow rate adjustment valve that adjusts a flow rate of the compressed air supplied by the air compressor, wherein a proportion of the compressed air supplied by the air compressor and the part of the used gas supplied by the re-pressurizing compressor is adjusted by using the flow rate adjustment valve (“an air compressor CP on the turbine shaft has its output connected through a valve to the mixing chamber CM” column 7, line 15).

    PNG
    media_image4.png
    466
    388
    media_image4.png
    Greyscale

In view of Vollerin’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include a flow rate adjustment valve that adjusts a flow rate of the compressed air supplied by the air compressor, wherein a proportion of the compressed air supplied by the air compressor and the part of the used gas supplied by the re-pressurizing compressor is adjusted by using the flow rate adjustment valve as is taught in Vollerin, in the combustion gas supply system disclosed by Labasque.
One would have been motivated to include a flow rate adjustment valve that adjusts a flow rate of the compressed air supplied by the air compressor, wherein a proportion of the compressed air supplied by the air compressor and the part of the used gas supplied by the re-pressurizing compressor is adjusted by using the flow rate adjustment valve because a valve is a control element. Therefore, the inclusion of a valve increases the ability to control the system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Labasque, in view of Correa, in view of Croonenbrock, in view of Vollerin, and further in view of Tada (US 20140069307 A1), hereinafter Tada.

Regarding claim 6, Labasque, as modified by Correa, Croonenbrock, and Vollerin, discloses the combustion gas supply system according to claim 5.

Labasque, as modified by Correa, Croonenbrock, and Vollerin, does not disclose an oxygen concentration meter that detects an oxygen concentration of the compressed air to which the part of the used gas has been supplied by the re-pressurizing compressor, wherein the flow rate adjustment valve is controlled based on a detection value of the oxygen concentration meter.

However, Tada teaches an oxygen concentration meter that detects an oxygen concentration of the compressed air to which the part of the used gas has been supplied, wherein the flow rate adjustment valve is controlled based on a detection value of the oxygen concentration meter (“A control unit 17 according to the present embodiment controls the flow rate and oxygen concentration of the mixed gas by the degree of opening of the valves 11 and 19 upon receiving signals from the gas flowmeter 16 and the oxygen meter 20” paragraph [0042]).

    PNG
    media_image5.png
    448
    842
    media_image5.png
    Greyscale

In view of Tada’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include an oxygen concentration meter that detects an oxygen concentration of the compressed air to which the part of the used gas has been supplied, wherein the flow rate adjustment valve is controlled based on a detection value of the oxygen concentration meter as is taught in Tada, in the combustion gas supply system disclosed by Labasque.
One would have been motivated to include an oxygen concentration meter that detects an oxygen concentration of the compressed air to which the part of the used gas has been supplied, wherein the flow rate adjustment valve is controlled based on a detection value of the oxygen concentration meter since such a modification would provide a means of controlling and/or optimizing the oxygen concentration of the compressed air to which the part of the used gas has been supplied by the re-pressurizing compressor, thus providing greater control over combustion stoichiometry.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Labasque, in view of Correa, in view of Croonenbrock, and further in view of Scullion (US 5297729 A), hereinafter Scullion.

Regarding claim 7, Labasque, as modified by Correa and Croonenbrock, discloses the combustion gas supply system according to claim 1, 

Labasque, as modified by Correa and Croonenbrock, does not disclose wherein the fuel supply device includes a fuel compressor and supplies a compressed fuel pressurized to a same pressure as a pressure of the compressed air.

However, Scullion teaches wherein the fuel supply device includes a fuel compressor and supplies a compressed fuel pressurized to a same pressure as a pressure of the compressed air (“combustion air compressor 84 and the gaseous fuel air compressor 108” column 10, line 30 and “the heating system includes a combustion air supply sub-system having a combustion air compressor for supplying the combustion air to the combustion chamber at an elevated pressure, a gaseous fuel supply sub-system having a gaseous fuel compressor for conveying gaseous fuel from a gaseous fuel source to the combustion chamber at an elevated pressure substantially equal to the elevated pressure of the combustion air” column 2, line 61).

    PNG
    media_image6.png
    318
    519
    media_image6.png
    Greyscale

In view of Scullion’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the fuel supply device includes a fuel compressor and supplies a compressed fuel pressurized to a same pressure as a pressure of the compressed air as is taught in Scullion, in the combustion gas supply system disclosed by Labasque.
One would have been motivated to include wherein the fuel supply device includes a fuel compressor and supplies a compressed fuel pressurized to a same pressure as a pressure of the compressed air because Scullion states “with the pressure of the combustion air and the gaseous fuel being sufficient to forcibly convey the mixture of combustion air and gaseous fuel into the combustion chamber and to forcibly convey the products of combustion through a relatively small exhaust discharge conduit without the need for a draft-type chimney or conduit” (abstract). Therefore, compressing the fuel with the air will reduce the necessary flue size.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Labasque, in view of Correa, in view of Croonenbrock, and further in view of Mikula (US 4854381 A), hereinafter Mikula.

Regarding claims 8 and 15, Labasque, as modified by Correa and Croonenbrock, discloses the combustion gas supply system according to claim 1. 

Labasque, as modified by Correa and Croonenbrock, does not disclose: 
wherein the gas supply and recovery section includes a supply connection member and a recovery connection member that allow the heat consumption apparatus to be connected in a detachable manner; or 
wherein the first flow channel connected with the combustor is connected with the heat consumption apparatus via the supply connection member.

However, Mikula teaches: 
wherein the gas supply and recovery section includes a supply connection member and a recovery connection member that allow the heat consumption apparatus to be connected in a detachable manner (“if it is desired to inspect or clean the device, the flue pipe from the furnace can be detached from the intake side of the device permitting the end bell 12 on the intake side of the device to be removed allowing the heat exchanger assembly 24 to be inspected and/or cleaned. If a more complete inspection and/or cleaning is desired, the opposite end bell 12 can be detached from the exhaust stack permitting the removal of the device 10 from the flue” column 4, line 17); and
wherein the first flow channel connected with the combustor is connected with the heat consumption apparatus via the supply connection member (“A flanged opening 18 is provided in the surface of the shroud 14 to permit the exit of air from the device 10. The flanged opening 18 is generally rectangular in configuration with its longer sides substantially parallel to the longitudinal axis of the device 10. An opening 20 is provided in each end bell 12 to permit insertion of the device 10 into the flue pipe on the furnace and connection thereto”).

    PNG
    media_image7.png
    332
    361
    media_image7.png
    Greyscale

In view of Mikula’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include: 
wherein the gas supply and recovery section includes a supply connection member and a recovery connection member that allow the heat consumption apparatus to be connected in a detachable manner; and
wherein the first flow channel connected with the combustor is connected with the heat consumption apparatus via the supply connection member as is taught in Mikula, in the combustion gas supply system disclosed by Labasque.
One would have been motivated to include: 
wherein the gas supply and recovery section includes a supply connection member and a recovery connection member that allow the heat consumption apparatus to be connected in a detachable manner; and
wherein the first flow channel connected with the combustor is connected with the heat consumption apparatus via the supply connection member because Mikula states that this allows “the heat exchanger assembly 24 to be inspected and/or cleaned” (column 4, line 21). Therefore, including connection members will improve the ability to maintain the heat consumption apparatus.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Labasque, in view of Correa, in view of Croonenbrock, and further in view of Genkin (US 8496908 B1), hereinafter Genkin.

Regarding claims 12-14, Labasque, as modified by Correa and Croonenbrock, discloses the combustion gas supply system according to claim 1. 

Labasque, as modified by Correa and Croonenbrock, does not disclose: 
wherein the heat consumption apparatus is a reactor to cause a chemical reaction; 
wherein the heat consumption apparatus is a reactor including a catalyst containing an active metal; or 
wherein the heat consumption apparatus is a reactor configured to perform a synthesis utilizing a thermal decomposition reaction.

However, Genkin teaches:
wherein the heat consumption apparatus is a reactor to cause a chemical reaction (“The reactants 10 are reacted in the presence of a reforming catalyst inside the plurality of catalyst-containing reformer tubes 104 under reaction conditions sufficient to form a reformate 12 comprising H.sub.2, CO, and steam. The reforming catalyst may be any suitable catalyst known in the art that catalyzes the reforming reaction, for example, a nickel-based catalyst” column 7, line 51); 
wherein the heat consumption apparatus is a reactor including a catalyst containing an active metal (“The reactants 10 are reacted in the presence of a reforming catalyst inside the plurality of catalyst-containing reformer tubes 104 under reaction conditions sufficient to form a reformate 12 comprising H.sub.2, CO, and steam. The reforming catalyst may be any suitable catalyst known in the art that catalyzes the reforming reaction, for example, a nickel-based catalyst” column 7, line 51); and
wherein the heat consumption apparatus is a reactor configured to perform a synthesis utilizing a thermal decomposition reaction (“The process comprises introducing reactants 10 comprising steam and methane into a plurality of catalyst-containing reformer tubes 104” column 7, line 27 and “The reactants 10 are reacted in the presence of a reforming catalyst inside the plurality of catalyst-containing reformer tubes 104 under reaction conditions sufficient to form a reformate 12 comprising H.sub.2, CO, and steam” column 7, line 51).

    PNG
    media_image8.png
    510
    822
    media_image8.png
    Greyscale

In view of Genkin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the heat consumption apparatus is a reactor to cause a chemical reaction; 
wherein the heat consumption apparatus is a reactor including a catalyst containing an active metal; and
wherein the heat consumption apparatus is a reactor configured to perform a synthesis utilizing a thermal decomposition reaction as is taught in Genkin, in the combustion gas supply system disclosed by Labasque.
One would have been motivated to include:
wherein the heat consumption apparatus is a reactor to cause a chemical reaction; 
wherein the heat consumption apparatus is a reactor including a catalyst containing an active metal; and
wherein the heat consumption apparatus is a reactor configured to perform a synthesis utilizing a thermal decomposition reaction because Genkin states “Industry desires an energy efficient large-scale hydrogen production process with decreased carbon dioxide emissions compared to conventional processes. These and other desires of industry are addressed by the present process” (column 2, line 28). Therefore, including the reactor of Genkin will provide useful hydrogen and decrease carbon dioxide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Offergeld (US 4082498 A) 

    PNG
    media_image9.png
    510
    605
    media_image9.png
    Greyscale

Shin (US 20040187795 A1) “Various studies for the boiler are made to reduce an amount of waste heat energy except an amount of heat energy consumed for heating water. Recently, there is provided a supercharged boiler that is adapted to supply compressed air in a combustion chamber in order to improve a combustion efficiency in the combustion chamber” paragraph [0004]
Gordon (US 5562438 A) “Air to go into the mixer 5 is pressurized by air compressor 13 and passes through air conduit 15 to tangential air inlet 17. Flue gas for the mixer comes through flue gas return 18, through flue gas compressor 20 and then through flue gas conduit 19 to tangential flue gas inlet 20” column 2, line 49

    PNG
    media_image10.png
    535
    809
    media_image10.png
    Greyscale

Faulkner (US 5275554 A)

    PNG
    media_image11.png
    546
    747
    media_image11.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799